ON PETITION FOR REHEARING
PER CURIAM.
Appellee, the State of Florida, petitioned for rehearing and as the basis therefor points out that although it appears from the record as presented to this court that the police identification numbers on the bottom of some of the photographs, which were presented to the jury for their review, were not concealed, these numbers on all of the photographs in fact were concealed.
This fact notwithstanding, after a careful examination of the record in its entirety, we still conclude that the reference of the prosecutor to the subject photographs, showing a front and profile view as mug shots clearly indicated to the jury the nature thereof.
Accordingly, the petition for rehearing is denied.
It is so ordered.